Citation Nr: 1423251	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left side rib injury.  

2.  Entitlement to service connection for a bilateral wrist injury.

3.  Entitlement to service connection for back injury.  

4.  Entitlement to service connection for left hip condition.

5.  Entitlement to service connection for an unspecified left lower extremity condition.

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned in March 2012.  A transcript of the proceeding is of record. 

The issues of entitlement to service connection for a bilateral wrist injury, back injury, left hip condition, left lower extremity condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran has not been diagnosed with a current left side rib disability.  



CONCLUSION OF LAW

The criteria for service connection for a left side rib injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in February 2007 letter. 

Regarding the duty to assist, VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and afforded the appellant the opportunity to give testimony before the Board.  

The claims file contains an in-service chest X-ray following a motor vehicle. Although the claims file reflects that additional STRs related to the Veteran's in motor vehicle accident may be outstanding, there is no benefit to the Veteran in further delaying the final adjudication of his left side rib appeal by remanding the case to obtain additional STRs.  In this regard, the claim is being denied due to the absence of a current disability as demonstrated by private treatment records from 1979 to 2007 and a 2007 VA examination.  In short, there is no basis to secure these records, as they are not material to the reason the claim is being denied.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B. Analysis

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is 
an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran was involved in a motor vehicle accident in service on September 30, 1975.  Statements from the driver and the passengers of the involved truck are of record.  The driver of the truck stated that he gave the Veteran a ride in the back of the truck.  He was driving about 40 to 45 miles per hour, could not make a sharp turn, and drove over an embankment about three or four feet high.  The truck stopped in a creek bed.  He stopped a jeep transporting a colonel, and the colonel called for a helicopter to transport the injured servicemen for medical treatment.   The Veteran stated that he was riding in the back of the truck, felt the truck sway to the left, and stop in a creek bank.  He stated that he did not see what happened.  

A September 30, 1975 chest X-ray noted a suggestion of a fracture of the left fifth and sixth ribs.  The films were noted to be suboptimal, and if clinically indicated, repeat films of he left ribs were to be obtained  On the history section of his April 1976 separation examination report, the Veteran checked "yes" to the question regarding whether he ever had or currently had pain or pressure in his chest.  The examiner commented that the Veteran bruised his ribs in an in-service accident in 1975, his fifth and sixth ribs were treated at Darnall Army Hospital at Fort Hood, Texas, and that there were no symptoms, no complications (NSNC).  The separation examination was normal.  

Private records from 1979 to 2007 are negative for any findings, complaints or treatment of left side rib condition.  The Veteran never related any such injuries when discussing his past medical history in these treatment records.  Private physical examination reports dated in August 1984, March 1991, June 1995, August 1996, April 1998, and November 2000, showed no rib abnormality.  Private chest X-rays were performed in May 2007 because the Veteran complained of a cough and right posterior chest pain.  The X-ray report prepared by Dr. G. noted that the Veteran's ribs appeared intact without signs of fracture.  

A VA examination was conducted in November 2007.  The Veteran related that he fell on welding equipment after a 70-foot fall over an embankment in a truck in service and that a another person landed on him.  The Veteran reported that he has had posterior rib pain which radiates around to the front of his chest since then.  The diagnoses were history of trauma and rib fracture, and no signs of current rib problems on examination or X-rays.  

In statements and testimony since his February 2007 application for service connection, the Veteran notes that he currently suffers from a left side rib 
condition due to the in-service motor vehicle accident.  He currently states that 
the embankment the truck drove over was approximately 70 feet high.  He also stated that the impact was exacerbated because the left side of his body was thrown against arc welding equipment and a 150 pound fellow serviceperson landed on top of him.  He was transported by helicopter for medical treatment, his left side rib was severely bruised, the ribs were bandaged, and he has suffered from pain.  

The Veteran also submitted the statement of a fellow serviceman who stated that the Veteran was severely bruised and his ribs were bandaged after the in-service motor vehicle accident.  The Veteran's spouse also testified that the Veteran's currently has frequent pain and loss of function due to the residuals of the in-service motor vehicle accident.  She was married to the Veteran at the time of the in-service motor vehicle accident, and testified that he was very badly injured after the accident.  

At the Veteran's hearing, he noted that his private physician, Dr. G. performed chest X-rays for a cold, left side rib fractures were noted, and that he has already submitted this X-ray report in support of his claim.  

Upon review of the record, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim.  In this case, there is no medical evidence of record demonstrating that the Veteran currently suffers from a diagnosed disability of the left ribs.  Post-service private treatment records from 1979 to 2007, and the 2007 VA examination found no objective evidence of any rib disability. 

The Board notes the Veteran's testimony that he submitted a May 2007 chest X-ray report from Dr. G. indicating that he has current left side rib fractures.  However, the X-ray report from Dr. G., already of record, specifically notes that the Veteran's ribs appeared intact without signs of fracture.  Finally, a VA examination conducted later that year also found no rib fracture on examination or X-ray.  As such, there is no evidence that the Veteran currently is diagnosed with a left side rib condition for which he may receive compensation.  

The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a lay person he is not competent to diagnose a disability of the left side ribs associated with such pain as such requires medical expertise.  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the Veteran does not currently have left side rib disability, the Board finds that a preponderance of the evidence is against the claim for service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left side rib injury is denied.  


REMAND

The Board finds that additional development is needed for the remaining issues on appeal. 

A VA examination of the right wrist was conducted in November 2007.  The examiner noted the in-service treatment for a chip fracture and ganglion cyst of 
the right wrist, and that no surgery was ever performed on the right wrist.  The examiner found no current disability on examination and X-rays of the right wrist.  However, at his March 2012 hearing, the Veteran stated that he underwent recent bilateral carpal tunnel surgery.  He also indicated that a private physician informed him his current bilateral wrist disability is related to service but would not render such opinion because he did not have all the medical information.  An attempt should be made to obtain these private treatment records.  

If evidence showing the Veteran has now been diagnosed with a current right wrist disability is received, then a new VA examination should be scheduled to obtain an opinion as to whether such is related to service. 

The Veteran contends that he sustained left wrist, back, left hip, and left lower extremity injuries due to the motor vehicle accident which occurred in service in September 1975.  There are several entries that the Veteran was treated at Darnall Army Medical Center at Fort Hood, Texas, immediately after the motor vehicle accident; however, these treatment records are not contained in the Veteran's claims file.  On his separation report of medical history, the Veteran reported he was treated for injuries to the 5th and 6th ribs, an eye laceration and wrist pain from the accident.  An attempt should be made to obtain these identified STRs.  

Regarding the claims for left wrist injury, back injury, left hip condition, and left lower extremity condition, the RO denied service connection for these conditions because the STRs contain no evidence of treatment or diagnosis of this condition.  However, the evidence does reflect the Veteran was involved in a motor vehicle accident in service in which he was bounced around and suffered an injury to his ribs.  He alleges that this accident is the cause of his left wrist, back, left hip and left leg conditions.  Although he alleges that the truck he was riding in went over a cliff that was "5 to 6 stories high" and fell "70 feet into a ravine", records from the line of duty investigation in service indicated the truck went over an embankment that was 3 to 4 feet high and stopped in a creek bed.  The Board accords the witness statements at the time of the accident to be significantly more probative and that the Veteran's current allegations as to the nature of the accident are not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As the Veteran was involved in an accident, although not as severe as he alleges, the Board finds that a VA examination with opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The RO denied service connection for hypertension because the Veteran's STRs showed no evidence of diagnosis or treatment of the disease.  The Veteran's STRs noted that he complained of high blood pressure on entrance examination in August 1973, and a note revealed that a private physician was treating the Veteran for elevated blood pressure and nervousness the month the Veteran entered service.  The Veteran underwent a three-day period of blood pressure measurements from August 8 to August 10, 1973.  During this period, the highest blood pressure measurement was 138/80.  On an August 13, 1973, consultation, it was noted that the Veteran had higher blood pressure in the left arm (160/88) than the right arm (150/88).  A provisional diagnosis of hypertension was made.  The Veteran underwent a four-day period of blood pressure measurements from August 13 to August 16, 1973.  During this period, the highest systolic measurement was 138, and the highest diastolic measurement was 84.  Subsequently, an annotation that 
the Veteran's blood pressure was "ok," was made on the Veteran's entrance examination, and the vascular system portion of the entrance examination was normal.  the Veteran's blood pressure on separation examination in September 1964 was 110/60, and the vascular system portion of the separation examination was normal. 

A physical examination in August 1984 noted that the Veteran had labile blood pressure.  A private treatment note in January 1993 diagnosed labile hypertension.  An October 1993 letter from the Veteran's cardiologist diagnosed hypertension.    Subsequent treatment records show diagnoses and treatment of hypertension.  

The Veteran contends that he experiences high blood pressure that first manifested in active service.  In light of the above, the Board finds that a VA examination is warranted. 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Moreover, the AOJ should obtain any additional ongoing private treatment records pertinent to these claims.  See Lind v. Principi, 3. 493, 494 (1992); Murincsak v. Derwinski, 2. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from Darnall Army Medical Center at Fort Hood, Texas, from September 30, 1975, and thereafter through official sources, to include a direct request to the hospital.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for conditions of the wrist, back, left hip, left lower extremity, and hypertension.  Specifically, the Veteran should provide the information necessary to obtain the records pertaining to his recent bilateral carpal tunnel surgery.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already of record.  If any requested records are not available, the Veteran should be notified of such.

3.  If medical evidence indicating that the Veteran currently has a right wrist condition is obtained, schedule the Veteran for a VA wrist examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current disability of right wrist, if one is present, at least as likely as not (50% probability or greater) arose in service or is otherwise related to his in-service right wrist conditions.  The examiner should provide the reasoning for the conclusion reached.

4.  Schedule the Veteran for a VA orthopedic examination to determine the current nature of any left wrist, low back, left hip and left leg condition and to obtain an opinion as to whether any such disability identified is related to his in-service motor vehicle accident.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether any diagnosed current disability of the left wrist, low back, left hip, and left lower extremity is at least as likely as not (50% probability or greater) related to his in-service motor vehicle accident, wherein the truck he was riding in the back of went over a 3 to 4 foot embankment and landed in a creek bed, resulting in a documented left rib injury and an in-service self-report of an eye laceration and wrist pain.  The examiner should provide the reasoning for the conclusion reached.

5.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Did the Veteran's hypertension exist prior to service? Please explain why or why not, to include the significance of the repeated testing findings at entrance. 

(b) If so, did the preexisting hypertension undergo a permanent worsening (versus a temporary exacerbation) during service?  Please explain why or why not.

(c) If the preexisting hypertension did undergo a permanent worsening during service, was that worsening clearly the result of the natural progression of the disorder?  Please explain why or why not.

(d) If the Veteran did not have hypertension that existed prior to service, please provide an opinion as to whether the currently diagnosed hypertension at least as likely as not (50 percent possibility or greater) arose in service or is otherwise related to service.  Please explain why or why not. 

6.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


